Title: From Thomas Jefferson to Thomas Mann Randolph, 5 July 1807
From: Jefferson, Thomas
To: Randolph, Thomas Mann


                        
                            Dear Sir
                     
                            Washington July 5. 07.
                        
                        You have long ago heard of the insult on the Chesapeake, and been overwhelmed with reports & fables, some
                            printed & some oral, as we have been, till we find that nothing can be believed that comes through any body belonging to
                            any kind of vessel. yesterday the lie of the day was that the Vice President had had 35. shot fired at him by the Men of
                            war’s boats as he passed out of the Capes, & this brought by a Pilot direct to Alexandria. yet a letter I recieved last
                            night from Tatham (who has volunteered as a videt) and has kept the British ships in constant view from June 24. to July
                            1. sais they had laid quietly in Lynhaven bay the whole time, had sent out their tenders every morning, but had not
                            molested a single vessel of many which had past them in that time. the truest account of the original affair is still that
                            of the Natl. Intelligencer delivered by Capt. Gordon & Dr. Bullas. a court of enquiry is ordered on Barron. we are
                            dispatching a vessel to England to require disavowal, reparation & security for the future, & Congress will be called
                            about the time we allow for an answer, if no new hostilities should require an earlier call. I cannot but believe England
                            will give us satisfaction. we act on these principles 1. that the usage of nations requires that satisfaction should be
                            first demanded, and if it is given we avoid war. 2. we have at least 40,000. seamen now spread over the ocean with
                            property proportioned, which the course we take will give us time to get in, & then to use as the means of war. 3. the
                            power of declaring war being in Congress, the Exve should do no act committing them to war, when it is very probable
                            they may prefer a non-intercourse to war.
                        I had fixed on & still look to, the 20th. inst. for leaving this. but this new affair renders the time very
                            precarious. I salute you affectionately & Martha & the family with my kisses.
                        
                            Th: Jefferson
                     
                        
                    